                    Case 6:20-cv-01123-ADA-JCM Document 1 Filed 12/10/20 Page 1 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)



                                        UNITED STATES DISTRICT COURT
                                                                            for the
                                                        __________             __________
                                                           Western District of Texas
                                                                     Waco Division
                                                                  __________ Division

                    CHRISTOPHER BAKER
                                                                                )     Case No.      6:20-cv-01123
                                                                                )                     (to be filled in by the Clerk’s Office)
                                                                                )
                              Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
                                                                                )
                                                                                )     Jury Trial: (check one)   ✔ Yes              No
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional               )
page with the full list of names.)                                              )
                                  -v-                                           )
           CITY OF BREMOND, TEXAS;                                              )
      BREMOND POLICE DEPARTMENT; and                                            )
    CHIEF OF BREMOND POLICE CURTIS POPE                                         )
                                                                                )
                             Defendant(s)                                       )
(Write the full name of each defendant who is being sued. If the                )
names of all the defendants cannot fit in the space above, please               )
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                            (Non-Prisoner Complaint)


                                                                          NOTICE

    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only: the last four digits of a social security number; the year of an individual’s
    birth; a minor’s initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk’s Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                                Page 1 of 6
                    Case 6:20-cv-01123-ADA-JCM Document 1 Filed 12/10/20 Page 2 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)


I.        The Parties to This Complaint

          A.         The Plaintiff(s)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                           Name                                         Christopher Baker
                           Address                                      318 S. Anderson Street
                                                                        Bremond                            TX               76629
                                                                                       City               State             Zip Code
                           County                                       Robertson
                           Telephone Number                             281-814-2240
                           E-Mail Address                               cdlshouston@gmail.coim

          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person’s job or title (if known) and check whether you are bringing this complaint against
                     them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                     Defendant No. 1
                           Name                                         City of Bremond, Texas
                           Job or Title (if known)
                           Address                                      201 S. Dallas Street
                                                                        Bremond                            TX               76629
                                                                                       City               State             Zip Code
                           County                                       Robertson
                           Telephone Number                             254-746-7730
                           E-Mail Address (if known)                    unknown

                                                                                Individual capacity   ✔ Official capacity

                     Defendant No. 2
                           Name                                         Curtis Pope
                           Job or Title (if known)                      Chief of Police, Bremond Police Department
                           Address                                      201 S. Dallas Street
                                                                        Bremond                            TX               76629
                                                                                       City               State             Zip Code
                           County                                       Robertson
                           Telephone Number                             254-746-7710
                           E-Mail Address (if known)

                                                                                Individual capacity   ✔ Official capacity



                                                                                                                                       Page 2 of 6
                    Case 6:20-cv-01123-ADA-JCM Document 1 Filed 12/10/20 Page 3 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)


                     Defendant No. 3
                           Name                                         Bremond Police Department
                           Job or Title (if known)
                           Address                                      201 S. Dallas Street
                                                                        Bremond                            TX                76629
                                                                                       City               State              Zip Code
                           County                                       Robertson
                           Telephone Number                             254-746-7710
                           E-Mail Address (if known)

                                                                                Individual capacity   ✔ Official capacity

                     Defendant No. 4
                           Name
                           Job or Title (if known)
                           Address

                                                                                       City               State              Zip Code
                           County
                           Telephone Number
                           E-Mail Address (if known)

                                                                                Individual capacity      Official capacity

II.       Basis for Jurisdiction

          Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
          immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
          Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.         Are you bringing suit against (check all that apply):

                            Federal officials (a Bivens claim)

                      ✔ State or local officials (a § 1983 claim)

          B.         Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
                     the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
                     federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

                      Fourth Amendment right against unreasonable search and seizure by the government.




          C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                     are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
                     officials?

                                                                                                                                        Page 3 of 6
                    Case 6:20-cv-01123-ADA-JCM Document 1 Filed 12/10/20 Page 4 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)




          D.         Section 1983 allows defendants to be found liable only when they have acted “under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.
                      Agents of Defendants, specifically, Officer Elkat of the Bremond Police Department, under the color of
                      law, unlawfully detained and arrested Plaintiff placing him in handcuffs and restraining him in a locked
                      police vehicle.




III.     Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.

         A.          Where did the events giving rise to your claim(s) occur?
                      Bremond, Texas on Plaintiff's property located at 318 S. Anderson Street.




         B.          What date and approximate time did the events giving rise to your claim(s) occur?
                      December 13, 2018 at approximately 4:00pm




         C.          What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)
                      On December 13, 2018, Officer Elkat whom was parked in his police vehicle on Plaintiff's private
                      property. Plaintiff and Officer Elkat exchanged words while Plaintiff was on his property. Plaintiff was in
                      his private vehicle and Officer Elkat instructed him to stop for not wearing a seatbelt. Plaintiff instructed
                      Officer Elkat he was on private property. Officer Elkat arrested Plaintiff, handcuffing him and placing
                      him in a locked vehicle for a long duration of time. Officer Elkat had a previous history of stopping
                      Planitff's family member(s) when he witnessed them in public. Plaintiff was later released without
                      charge after Chief of Police Curtis Pope arrived.




                                                                                                                           Page 4 of 6
                    Case 6:20-cv-01123-ADA-JCM Document 1 Filed 12/10/20 Page 5 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)



IV.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.

           No physical injuries sustained.




V.       Relief

         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.

          Plaintiff Seeks:

          Monetary Damages;
          Punitive Damages as applicable under law;
          Declaratory Relief; and
          any other relief as the Court deems fit and just.




                                                                                                                        Page 5 of 6
                    Case 6:20-cv-01123-ADA-JCM Document 1 Filed 12/10/20 Page 6 of 6

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non–Prisoner)



VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.



         A.          For Parties Without an Attorney

                     I agree to provide the Clerk’s Office with any changes to my address where case–related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
                     in the dismissal of my case.

                     Date of signing:


                     Signature of Plaintiff
                     Printed Name of Plaintiff

         B.          For Attorneys

                     Date of signing:                 December 10, 2020


                     Signature of Attorney                    /s/ Joseph P. Vredevelt
                     Printed Name of Attorney                 Joseph P. Vredevelt

                     Bar Number                               24099222

                     Name of Law Firm                         Law Office of Joseph P. Vredevelt

                     Address                                  7324 SW Freeway, Ste 1478
                                                              Houston                             TX        77042
                                                                                City               State   Zip Code

                     Telephone Number                         281-814-2240

                     E-mail Address                           CDLShouston@gmail.com




                                                                                                                       Page 6 of 6
         Print                         Save As...                    Add Attachment                               Reset
